DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
The request filed on 1/19/2021 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 15/727,228 is acceptable and a CPA has been established. An action on the CPA follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable “means” for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Dependent claims 19-20 are also rejected for at least the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyd 2016/0073544 in view of Chou 2017/0168943.
Regarding claim 1, Heyd discloses an apparatus (Fig 15) comprising: a carrier (139 Fig 11) insertable into a modular bay (101) of a chassis assembly (110 Fig 15); a network interface card (144); an Ethernet network cable connector configured to carry Ethernet signaling of the NIC (par 0080; 0074); and a device connector (141 Fig 16) configured to carry host communications of the NIC (par 0080) and mate with a mating connector (198) of the modular bay when the carrier is inserted into the chassis assembly (Fig 18). 
Heyd discloses the claimed invention except for disclosing explicitly that the device and mating connector were “U.2 type.” Chou however teaches a similar device that allows the interchangeable use of both U.2 and M.2 connectors (see par 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Heyd to be applied as a U.2 type connector since Heyd already discloses that a custom form-factor can instead be employed (par 0080); such a modification, as taught by Chou,  would allow for a more harmonious connection with Hedy’s Non-Volatile Memory Express (NV Me) type-PCIe type solid state drives that would also permit and improve hot-swapping and power loss protection, thereby improving reliability and versatility.
Regarding claim 2, Heyd in view of Chou disclose the apparatus of claim 1, comprising: hot-swap circuitry configured to enable hot-swapping of the device U.2 connector with regard to the mating U.2 connector (par 0106).
Regarding claim 3, Heyd in view of Chou disclose the apparatus of claim 1, wherein the NIC is coupled to the Ethernet network cable connector on a side of the carrier opposite than that of the device U.2 connector such that the Ethernet network cable connector is accessible after the carrier is inserted into the modular bay of the chassis assembly (at 133/132 Fig 12). 
Regarding claim 4, Heyd in view of Chou disclose the apparatus of claim 1, wherein the device U.2 connector is configured to carry Peripheral Component Interconnect Express (PCIe) signaling comprising the host communications (par 0047).
Regarding claim 5, Heyd in view of Chou disclose the apparatus of claim 1, wherein the device U.2 connector is configured to carry NVM Express (NV Me) signaling comprising the host communications (par 0096).
Regarding claim 6, Heyd in view of Chou disclose apparatus of claim 1, wherein the host communications and power for at least the NIC are both carried by the device U.2 connector (199 Fig 18).
Regarding claim 7, Heyd in view of Chou disclose apparatus of claim 1, wherein the device U.2 connector is coupled to a flexible circuit that allows positioning of the device U.2 connector with respect to the mating U.2 connector (par 0086).
Regarding claim 8, Heyd in view of Chou disclose the apparatus of claim 1, comprising: holdup circuitry configured to provide holdup power to at least the NIC after removal of the device U.2 connector from the mating U.2 connector (par 0045).
Regarding claim 9, Heyd discloses a network interface module (Fig 15) comprising: a first circuit board assembly (138 Fig 12) comprising: a network interface card (144); at least one Ethernet network cable connector for the NIC (par 0080; 0074); a second circuit board assembly (192) comprising: a flexible circuit (par 0086) configured to couple to a device connector (141 Fig 16) and allow positioning of the device connector with respect to a mating connector (198, Fig 18 w/respect to Fig 2), wherein the device U.2 connector is configured to carry host communications of at least the NIC (par 0080). 
Heyd discloses the claimed invention except for disclosing explicitly that the device and mating connector were “U.2 type.” Chou however teaches a similar device that allows the interchangeable use of both U.2 and M.2 connectors (see par 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Heyd to be applied as a U.2 type connector since Heyd already discloses that a custom form-factor can instead be employed (par 0080); such a modification, as taught by Chou, would allow for a more harmonious connection with Hedy’s Non-Volatile Memory Express (NV Me) type-PCIe type solid state drives that would also permit and improve hot-swap and power loss protection, thereby improving reliability and versatility.
Regarding claim 10, Heyd in view of Chou disclose the network interface module of claim 9, comprising: a carrier (139) coupled to the first circuit board assembly (Fig 12) and the second circuit board assembly (Fig 2) and configured to be insertable into a modular bay (101) of a chassis assembly (110).
Regarding claim 11, Heyd in view of Chou disclose the network interface module of claim 10, wherein the at least one Ethernet network cable connector is positioned on a different side of the network card assembly than the device U.2 connector such that the at least one Ethernet network cable connector is accessible after the carrier is inserted into the modular bay of the chassis assembly (at 133/132 Fig 12).
Regarding claim 12, Heyd in view of Chou disclose the network interface module of claim 10, wherein the second circuit board further comprises: hot-swap circuitry configured to enable hot-swapping of the device U.2 connector with regard to the mating U.2 connector (par 0106).
Regarding claim 13, Heyd in view of Chou disclose the network interface module of claim 9, wherein the carrier comprises a 2U sized carrier (par 0106).
Regarding claim 14, Heyd in view of Chou disclose the network interface module of claim 9, wherein the first circuit board assembly comprises a first connector (132/133 Fig 11); and wherein the second circuit board assembly comprises a second connector (198) configured to mate with the first connector (Fig 2); wherein the first connector and the second connector are configured to transfer signals of the NIC and the device U.2 connector (par 0096).
Regarding claim 15, Heyd in view of Chou disclose the network interface module of claim 9, wherein the second circuit board assembly comprises: holdup circuitry configured to provide holdup power to at least the NIC after removal of the device U.2 connector from the mating U.2 connector (par 0045).
Regarding claim 16, Heyd in view of Chou disclose the network interface module of claim 9, wherein the device U.2 connector is configured to carry Peripheral Component Interconnect Express (PCIe) signaling comprising the host communications (par 0080).
Regarding claim 17, Heyd in view of Chou disclose the network interface module of claim 9, wherein the device U.2 connector is configured to carry NVM Express (NVMe) signaling comprising the host communications (par 0096).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        June 17, 2022